      Case 7:20-cv-00371 Document 15 Filed on 08/04/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      August 04, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §             CIVIL ACTION NO. 7:20-CV-371
                                      §
8.059 ACRES OF LAND, MORE OR LESS, et §
al.,                                  §
                                      §
       Defendants.                    §

           ORDER SETTING STATUS CONFERENCE AND STAYING CASE

       IT IS HEREBY ORDERED that this matter is set for status conference on January 14,

2022, at 10:00 a.m. before the Honorable Randy Crane, United States District Court, in the 9th

Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       IT IS FURTHER ORDERED that this case is STAYED during the interim.

       The Clerk shall send a copy of this Order to all counsel of record.

        SO ORDERED August 4, 2021, at McAllen, Texas.


                                                      ______________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
